DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s preliminary amendment filed 12/20/2019, are acknowledged.  Claims 1-26 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (WO 2016/004043 A1) in view of Chimmanamada et al. (US 2014/0079636 A1).
As per claim 1, Blend Therapeutics discloses a particle comprising a conjugate, wherein the conjugate has a structure analogous to the conjugate structure of Compound A [ganetespib (Hsp90 inhibitor) - SN-38 (camptothecin) conjugate], as shown (a particle comprising a conjugate comprising an active “anti-cancer" agent camptothecin compound, derivative, or analog thereof, attached to an Hsp90 inhibitor targeting moiety i.e., the conjugate structure: Hsp90 inhibitor - camptothecin; paragraphs [0007], [00116], [00125], [00141], [00183]).
Blend Therapeutics does not disclose wherein the conjugate has a structure of Compound A [ganetespib (Hsp90 inhibitor) - SN-38 (camptothecin) conjugate], as shown. Chimmanamada discloses the conjugate structure of Compound A [ganetespib (Hsp90 inhibitor) -SN-38 (camptothecin) conjugate], as shown (see SDC-TRAP-0063; paragraph [0529]). 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention have modified the conjugate structure: Hsp90 inhibitor - camptothecin, as previously disclosed by Blend Therapeutics, such a conjugate utilized for treating cancer (such a particle comprising the conjugate is useful for treating a disease that is susceptible to the active agent, for example, treating cancer; paragraph [0007]), (current claim 21), in order to have provided for the conjugate structure of Compound A [ganetespib (Hsp90 inhibitor) - SN-38 (camptothecin) conjugate], as previously disclosed by Chimmanamada, such a conjugate utilized for treating cancer (the Hsp90 inhibitor binding moiety - cytotoxic drug SDC-TRAP conjugate is used for 
As per claim 2, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 1, and Blend Therapeutics further discloses wherein the particle comprises at least one polymeric matrix (the particle comprises at least one polymeric matrix; claim 28).
As per claim 3, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 2, and Blend Therapeutics further discloses wherein the polymeric matrix comprises one or more polymers selected from the group consisting of hydrophobic polymers, hydrophilic polymers, and copolymers thereof (the polymeric matrix comprises one or more polymers selected from the group consisting of hydrophobic polymers, hydrophilic polymers, and copolymers thereof; claim 29).
As per claim 4, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 3, and Blend Therapeutics further discloses wherein the hydrophobic polymers are selected from the group consisting of polyhydroxyacids, polyhydroxyalkanoates, polycaprolactones,poly(orthoesters), polyanhydrides, poly(phosphazenes), poly(lactide-co-caprolactones), polycarbonates, polyesteramides, polyesters, and copolymers thereof (the hydrophobic polymers are selected from the group consisting of polyhydroxyacids, polyhydroxyalkanoates, polycaprolactones, poly(orthoesters), polyanhydrides, poly(phosphazenes), poly (lactide-co-caprolactones), polycarbonates, polyesteramides, polyesters, and copolymers thereof; claim 30).
As per claim 5, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 3, and Blend Therapeutics further discloses wherein the hydrophilic polymers 
As per claim 6, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 2, and Blend Therapeutics further discloses wherein the polymeric matrix comprises one or more polymers selected from the group consisting of poly(lactic acid) (PLA), poly(glycolic acid), poly(lactic-co-glycolic acid), and copolymers thereof (the polymeric matrix comprises one or more polymers selected from the group consisting of poly(lactic acid), poly(glycolic acid), poly(lactic-co-glycolic acid), polyethylene oxide), poly(ethylene glycol), polypropylene glycol), and copolymers thereof; claim 32).
As per claims 7, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of any one of claim 1, and Blend Therapeutics further discloses wherein the particle has a diameter between about 10 nm and about 5000 nm (the particle has a diameter between 10 nm and 5000 nm; claim 33).
As per claims 8, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of any one of claims 7/1-6, and Blend Therapeutics further discloses wherein the particle has a diameter between about 30 nm and about 70 nm, about 70 nm and about 120 nm, about 120 
As per claim 9, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 2, and Blend Therapeutics further discloses wherein the polymeric matrix comprises two or more different polymers (the polymeric matrix comprises the polymers of poly(lactic acid) and polyethylene glycol), polypropylene glycol); claim 32).
As per claim 10, Blend Therapeutics and Chimmanamada, in combination, discloses the particle of claim 9, and Blend Therapeutics further discloses wherein the polymeric matrix comprises PEG and PLA (the polymeric matrix comprises the polymers of poly(lactic acid) and polyethylene glycol); claim 32).


Claim Objections
Claims 11-20 and 22-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618